[Cite as Dixon v. Bowerman, 2019-Ohio-4435.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                    LUCAS COUNTY


William Dixon                                      Court of Appeals No. L-19-1155

        Petitioner

v.

Warden Bowerman                                    DECISION AND JUDGMENT

        Respondent                                 Decided: October 28, 2019

                                               *****

        William Dixon, pro se.

        Dave Yost, Ohio Attorney General, and William H. Lamb,
        Assistant Attorney General, for respondent.

                                               *****

        OSOWIK, J.

        {¶ 1} In this original action, William Dixon petitions the court for a writ of habeas

corpus against respondent, Sean Bowerman, warden of the Toledo Correctional

Institution. The state has responded with a motion to dismiss the action, pursuant to

Civ.R. 12(B)(6), which Dixon opposes. Also pending are Dixon’s motions for leave to
file commitment papers, leave to file judicial notice, and to proceed in forma pauperis.

As set forth below, the state’s motion is well-taken, and Dixon’s petition is dismissed.

                                   Procedural History

       {¶ 2} Dixon is imprisoned pursuant to a 2006 conviction in the Montgomery

County Court of Common Pleas for complicity to commit aggravated robbery, in

violation of R.C. 2911.01, a felony of the first degree (Count 1); complicity to commit

aggravated burglary, in violation of R.C. 2911.11, a felony of the first degree (Count 2);

and complicity to commit felonious assault, in violation of R.C. 2903.11, a felony of the

second degree (Count 3). Dixon was also convicted of three firearm specifications,

pursuant to R.C. 2941.145, one for each count. The trial court sentenced Dixon to an

aggregate term of 21 years in prison.

       {¶ 3} Dixon appealed, and the Second Appellate District affirmed Dixon’s

conviction and sentence in toto. State v. Dixon, 2d Dist. Montgomery No. 21823, 2008-

Ohio-755, ¶ 50; appeal not accepted for review, 119 Ohio St. 3d 1416, 2008-Ohio-755,

891 N.E.2d 773; (“Dixon I”).

       {¶ 4} Over the years, Dixon has filed many motions for postconviction relief.

Following adverse trial court judgments, Dixon pursued five separate appeals, all of

which were unsuccessful. See State v. Dixon, 2d Dist. Montgomery No. 27991, 2019-

Ohio-230, ¶ 2-12 (“Dixon VI”) for a synopsis of Dixon II, Dixon III, Dixon IV, and Dixon

V.




2.
       {¶ 5} Dixon simultaneously pursued habeas relief.1 On March 6, 2018, Dixon

filed a petition for a writ of habeas corpus against a former warden of the Toledo

Correctional Institution. State ex rel. Dixon v. Coleman, Warden, 6th Dist. Lucas No.

L-18-1042 (Mar. 13, 2018). Dixon asserted claims relating to the length of his sentence,

appointment of trial counsel, trial judge bias, discovery errors and misconduct by the

prosecution. We denied the writ, and the Ohio Supreme Court affirmed our decision.

State ex rel. Dixon v. Bowerman, Slip Opinion No. 2018-0621, 2019-Ohio-716, ¶ 5.

       {¶ 6} On March 28, 2019, Dixon filed another petition for a writ of habeas corpus

in this court.    We described Dixon’s claims as follows:

                 Dixon’s petition begins with three specific grounds for relief

       (ineffective assistance; prosecutorial misconduct; and abuse of discretion

       by all judges), and he also asserts he was unlawfully restrained because of

       his “actual innocence.” Furthermore, he asserts the following errors

       occurred during his trial and at sentencing which he alleges resulted in his

       unlawful conviction and sentence: instances of prosecutorial misconduct

       during trial; trial judge bias; disparity in sentencing; a failure to merge his

       convictions for allied offenses; his inability to select appointed counsel of

       choice; ineffective assistance of appointed counsel at trial, on appeal, and in



1
  Dixon also pursued habeas relief in federal court. In Dixon v. Warden, Southern Ohio
Correctional Institute, 940 F. Supp. 2d 614 (S.D.Ohio 2013), the district court dismissed
Dixon’s petition. In 2018, the Sixth Circuit Court of Appeals denied Dixon’s motion for
leave to file a second, successive federal habeas petition.


3.
       prior habeas corpus actions; and a denial of due process and equal

       protection in the resolution of his postconviction relief petitions, motions,

       and original actions because of repeated denials or dismissals of these

       actions on res judicata or procedural grounds. Dixon v. Bowerman, 6th

       Dist. Lucas No. L-19-1066, 2019-Ohio-1711, ¶ 6.

       {¶ 7} We dismissed the petition, finding that “all of [Dixon’s] claims could have

been or were raised at trial, after trial by motion or postconviction relief petitions, or in an

appeal of the individual judgments.” We also based our dismissal on Dixon’s failure to

verify the petition under oath, as required by R.C. 2725.04. Finally, although not a basis

to dismiss the petition, we noted that Dixon failed to enumerate the paragraphs within his

petition, as required by Civ.R. 10(B). Id. at ¶ 4-6.

       {¶ 8} Undeterred, Dixon filed another petition on July 30, 2019, and it is this

petition that is before us today. In it, Dixon raises the very same claims that he has

attempted to relitigate since his unsuccessful direct appeal. First, Dixon alleges his

“actual innocence” because “no aggravated robbery took place * * *. [Rather], it was a

failed robbery [and] nothing was stolen.” Second, Dixon argues that his three-year

sentence as to the gun specifications was illegal because “the only one who brandished a

gun” was his co-conspirator. Third, Dixon argues that the state knowingly offered

perjured testimony from his co-conspirators, who “changed [their] stories 3 times to

secure [their] deals.” Finally, Dixon argues that he received ineffective assistance of trial

and appellate counsel. As with the previous petition, Dixon failed to enumerate the




4.
paragraphs in contravention of Civ.R. 10 and failed to attach the commitment papers,

although, as stated, he did seek leave to correct the latter issue.

                                     Law and Argument

          {¶ 9} Habeas corpus relief is an available remedy only in “certain extraordinary

circumstances where there is an unlawful restraint of a person’s liberty, notwithstanding

the fact that only nonjurisdictional issues are involved, but only where there is no

adequate legal remedy, e.g., appeal or post-conviction relief.” State ex rel. Jackson v.

McFaul, 73 Ohio St. 3d 185, 186 (1995), citing State ex rel. Pirman v. Money, 69 Ohio

St.3d 591, 593 (1994).

          {¶ 10} Res judicata bars a petitioner from filing successive habeas corpus

petitions. Bevins v. Richard, 144 Ohio St. 3d 54, 2015-Ohio-2832, ¶ 4 (“Bevins could

have argued any cognizable claim that he had in [his previous] habeas action; therefore,

res judicata bars his successive habeas corpus petition.”). Here, too, Dixon could have

raised any cognizable claim in his previous habeas actions, and indeed, the instant

petition mirrors his most recent petition. For that reason, res judicata bars the instant

action.

          {¶ 11} Second, habeas corpus is not available when there is an adequate remedy at

law. Adequate remedies include a motion for postconviction relief and a direct appeal.

See, e.g., Jones v. Kelley, 11th Dist. Trumbull No. 2010-T-0020, 2010-Ohio-3682, ¶ 11

(Manifest weight and sufficiency claims cannot be reviewed as part of a habeas corpus

proceeding because both issues can be raised via direct appeal); Accord Kneuss v. Sloan,

146 Ohio St. 3d 248, 2016-Ohio-3310, 54 N.E.3d 1242 (Actual innocence and ineffective


5.
assistance of counsel claims are not properly raised in a petition for habeas corpus); Keith

v. Bobby, 117 Ohio St. 3d 470, 2008-Ohio-1443, 884 N.E.2d 1067 (perjured testimony

claims), Dunkle v. Dept. of Rehab. & Corr., 148 Ohio St. 3d 621, 2017-Ohio-551, 71
N.E.3d 1098 (Sentencing error claims). Because Dixon had an adequate remedy at law

as to each claim set forth in his petition, he has failed to assert a claim upon which relief

may be granted. Therefore, Dixon is not entitled to the extraordinary and extreme form

of relief requested, i.e. immediate release from the custody of the state.

       {¶ 12} Based on the face of the petition, we find Dixon has not stated a claim

entitling him to habeas corpus relief. Therefore, the petition is ordered dismissed.

Dixon’s pending motions are rendered moot and are denied. The costs of this action are

assessed to petitioner.

       {¶ 13} The clerk is directed to serve upon all parties, within three days, a copy of

this decision in a manner prescribed by Civ.R. 5(B).


                                                                                 Writ denied.


Arlene Singer, J.                                _______________________________
                                                             JUDGE
Thomas J. Osowik, J.
                                                 _______________________________
Gene A. Zmuda, J.                                            JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.


6.